--------------------------------------------------------------------------------

Exhibit 10.1
 
LAPOLLA INDUSTRIES, INC.
 
$4,400,000 SUBORDINATED SECURED
VARIABLE RATE NOTES DUE JUNE 29, 2014
 

--------------------------------------------------------------------------------

 
NOTE PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------

 
DATED AS OF JUNE 29, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of June 29, 2012, is
between LAPOLLA INDUSTRIES, INC., a Delaware corporation (the “Borrower”),
ENHANCED JOBS FOR TEXAS FUND, LLC, a Delaware limited liability company
(“Enhanced Jobs” or a “Purchaser”), and ENHANCED CAPITAL TEXAS FUND, LP, a Texas
limited partnership (“Enhanced Capital” or a “Purchaser,” and together with
Enhanced Jobs, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Borrower has proposed selling to the Purchaser those certain
subordinated secured promissory notes to be issued pursuant hereto, the proceeds
from the sale of such notes to be used to pay accounts payable, purchase
inventory and for other general working capital purposes.
 
WHEREAS, the Purchasers are willing to purchase such notes on the terms and
subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.1          Defined Terms.  The following terms (whether or not
underscored) when used in this Agreement, including its introductory paragraph
and recitals, shall, except where the context otherwise requires, have the
following meanings:
 
“Affiliate” means with respect to any Person, another Person that, directly or
indirectly, Controls or is Controlled by or is under common Control with the
Person specified.  “Control” and correlative terms means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise.
 
“Agent” means Enhanced Capital or any successor to Enhanced Capital pursuant to
Section 9.6.
 
“Aggregate Interest Rate” has the meaning assigned to that term in Section
2.4(a).
 
“Agreement” has the meaning given to that term in the introductory paragraph
hereof, as amended, restated or otherwise modified from time to time thereafter
in accordance with its terms.
 
 “Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by the Borrower (whether in one or a series of transactions)
of all or any of its assets, business or other properties having a book value,
or for consideration, in excess of $100,000 in any individual case or
$250,000  in the aggregate during any calendar year, other than pursuant to a
Casualty Event; provided that the following shall not be deemed to be Asset
Dispositions for purposes of this Agreement: (i) the sale or other disposition
of inventory and Cash Equivalents in the ordinary course of business, (ii)
non-exclusive licenses of intellectual property in the ordinary course of
business, (iii) the sale, discount or write-off of past due or impaired accounts
receivable for collection purposes (but not for factoring, securitization or
other financing purposes), and (iv) the sale, exchange or other disposition in
the ordinary course of business of equipment or other fixed assets that are
obsolete, damaged, worn out or no longer necessary for the operations of the
Borrower.
 
“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of the Borrower, any officer of the Borrower duly
authorized by resolution of its Board to take such action on its behalf, and
whose signature and incumbency shall have been certified to the Purchaser by the
secretary or an assistant secretary of the Borrower.
 
 
1

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” has the meaning assigned to that term in Section 8.1(f).
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
the Borrower incurs or otherwise has any obligation or liability, contingent or
otherwise.
 
“Board” means the board of directors of the Borrower.
 
“Borrower” has the meaning assigned to that term in the introductory paragraph
hereof.
 
“Business Day” means any day which is neither a Saturday nor Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York or Houston, Texas.
 
“Canadian Sales” means all sales of goods or services by Borrower to residents
of Canada or with respect to which the sales price is payable by residents of
Canada.
 
“Capital Expenditures” means all liabilities incurred or expenditures made by
Borrower or a Subsidiary for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year.
 
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) the common or preferred equity or other equity or
preference share capital of such Person.
 
“Capitalized Lease Liabilities” of any Person means all monetary obligations of
such Person under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as a capitalized lease, and, for purposes of this
Agreement and each other Loan Document, the amount of such obligations shall be
the capitalized amount thereof, determined in accordance with GAAP, and the
stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a penalty.
 
“Cash Equivalent” means, at any time, (a) any evidence of Indebtedness, maturing
not more than one year after such time, issued or guaranteed by the United
States government or any agency thereof, (b) commercial paper, maturing not more
than one year from the date of issue, or corporate demand notes, in each case
rated at least A-l by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any
certificate of deposit, time deposit or banker’s acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by a commercial banking institution that is a member of the
Federal Reserve System and has a combined capital and surplus and undivided
profits of not less than $500,000,000, (d) any repurchase agreement entered into
with a commercial banking institution of the nature referred to in clause (c),
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) above, and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of a commercial banking institution,
thereunder, (e) money market accounts or mutual funds which invest exclusively
in assets satisfying the foregoing requirements, and (f) other short term liquid
investments approved in writing by the Purchaser.
 
“Casualty Event” means, with respect to any property (including any interest in
property) of the Borrower, any loss of, damage to, or condemnation or other
taking of, such property for which the Borrower receives insurance proceeds,
proceeds of a condemnation award or other compensation.
 
“Change of Control” means that (a) the Guarantor and his Family Group fails to
own and control, directly or indirectly, at least a majority of the Capital
Stock of Borrower having the right to vote for the election of members of the
Board or (b) any “person” or “group” (within the meaning of Sections 13(d) and
14(d) of the Exchange Act), other than Permitted Holders, becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of 30% or more of the Capital Stock of Borrower having the right to vote for the
election of members of the Board.
 
 
2

--------------------------------------------------------------------------------

 
 
“Closing” has the meaning assigned to that term in Section 2.2(b).
 
“Closing Date” has the meaning assigned to that term in Section 2.2(b).
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all property, real or personal, with respect to which a Lien
has been granted to or for the benefit of the Agent pursuant to the Security
Agreement or any of the other Loan Documents or which otherwise secures the
payment or performance of any Obligation.
 
“Contingent Liability” means any agreement, undertaking, or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person.  The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be deemed to be the outstanding principal amount
(or maximum principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.
 
“Current Pay Interest” has the meaning assigned to that term in Section 2.4(a).
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Default Rate” has the meaning assigned to that term in Section 2.4(b).
 
“Disclosure Schedules” has the meaning assigned to that term in Article IV.
 
“Distribution” means any declaration or payment of a distribution, interest or
dividend on any Capital Stock (other than payment-in-kind); any distribution,
advance or repayment of Indebtedness to a holder of Capital Stock; or any
purchase, redemption, or other acquisition or retirement for value of any
Capital Stock.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“EBITDA” means for any Person for any period, determined on a consolidated
basis, net income, calculated before interest expense, provision for income
taxes, depreciation and amortization expense, non-cash stock-based compensation
expense, gains or losses arising from the sale of capital assets, gains or
losses arising from the write-up or write-down of assets, and any extraordinary
gains (in each case, to the extent included in determining net income).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to the Borrower, any trade or business
(whether or not incorporated) that, together with the Borrower, are treated as a
single employer within the meaning of Sections 414(b), (c), (m) or (o) of the
Code.
 
 
3

--------------------------------------------------------------------------------

 
 
“ERISA Event” means, with respect to the Borrower or any ERISA Affiliate, any of
the following: (a) a reportable event described in Section 4043(b) of ERISA (or,
unless the 30-day notice requirement has been duly waived under the applicable
regulations, Section 4043(c) of ERISA) with respect to a Title IV Plan; (b) the
withdrawal of any ERISA Affiliate from a Title IV Plan subject to Section 4063
of ERISA during a plan year in which it was a substantial employer, as defined
in Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of any
ERISA Affiliate from any Multiemployer Plan; (d) with respect to any
Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under Section
4041A of ERISA; (e) the filing of a notice of intent to terminate a Title IV
Plan (or treatment of a plan amendment as termination) under Section 4041 of
ERISA; (f) the institution of proceedings to terminate a Title IV Plan or
Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate; (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other requirements of any applicable law to qualify thereunder; and (j) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent.
 
“Event of Default” has the meaning assigned to that term in Section 8.1.
 
“Family Group” means (i) the Guarantor’s spouse and descendants, (ii) any trust
or similar vehicle established and maintained solely for the benefit of the
Guarantor, the Guarantor’s spouse and/or the Guarantor’s descendants, and (iii)
any partnership or limited liability company whose partners or members consists
solely of the Guarantor, the Guarantor’s spouse and/or the Guarantor’s
descendants; provided that in each case the Guarantor retains voting control
over the Capital Stock of the Company held by the Family Group.
 
“Financial Covenant Compliance Certificate” means a certificate substantially in
the form attached as Exhibit B.
 
“Fixed Charge Coverage Ratio” means the ratio, determined for any period on a
consolidated basis for Borrower and Subsidiaries, of (a) EBITDA to (b) the sum
of Capital Expenditures (except those financed with Indebtedness other than
Senior Indebtedness), cash taxes paid, interest expense (other than
payment-in-kind or non-cash interest included in interest expense), principal
payments made on Indebtedness, and Distributions made, in each case determined
for such period.
 
“GAAP” has the meaning assigned to that term in Section 1.3.
 
“Governmental Authority” means any nation, country, commonwealth, territory,
state, county, parish, municipality or any political subdivision, agency,
department, commission, board or other instrumentality of any of the foregoing.
 
“Guarantor” means Richard J. Kurtz.
 
“Guarantor Subordination Agreement” means the subordination agreement between
the Guarantor and Agent dated as of the Closing Date, as amended, supplemented,
extended, modified or restated from time to time.
 
“Guaranty Agreement” means the guaranty between the Guarantor and Agent dated as
of the Closing Date, as amended, supplemented, extended, modified or restated
from time to time.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Article,
Section, paragraph or provision of this Agreement or such other Loan Document.
 
“including” means including without limiting the generality of any description
preceding such term.
 
“Indebtedness” of any Person means, without duplication:
 
(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
 
 
4

--------------------------------------------------------------------------------

 
 
(b)          all obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person;
 
(c)          all obligations of such Person as lessee under leases which have
been or should be, in accordance with GAAP, recorded as Capitalized Lease
Liabilities;
 
(d)          all other items which, in accordance with GAAP, would be included
as liabilities on the liability side of the balance sheet of such Person as of
the date at which Indebtedness is to be determined (other than trade payables
incurred in the ordinary course of business and repayable in accordance with
customary trade practices);
 
(e)          whether or not so included as liabilities in accordance with GAAP,
all obligations of such Person to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), and indebtedness
(excluding prepaid interest thereon) secured by a Lien on assets or property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
 
(f)           the maximum fixed redemption or repurchase price of all Capital
Stock of such Person which is subject to redemption otherwise than at the sole
option of such Person; and
 
(g)          all Contingent Liabilities of such Person in respect of any of the
foregoing.
 
“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date between Borrower, Agent, and Senior Lender.
 
“Liens” has the meaning assigned to that term in Section 7.10.
 
“Liquidity” means, (a) prior to the termination of the Senior Credit Agreement,
“Availability” as such term is defined in the Senior Credit Agreement and (b)
following the termination of the Senior Credit Agreement, the sum of (i) the
amount of unencumbered cash held by the Borrower at such time plus (ii) Cash
Equivalents.
 
“Liquidity Transaction” shall mean any of the following transactions:  (a) a
registered secondary offering of the Borrower’s common stock pursuant to a
registration statement declared effective under the Securities Act of 1933, as
amended; (b) a Sale of the Company; (c) the liquidation of the Borrower or (d) a
Change of Control.
 
“Loan Amount” has the meaning assigned that that term in Section 2.2(a).
 
“Loan Documents” means (a) this Agreement; (b) the Notes; (c) the Security
Agreement; (d) the Intercreditor Agreement; (e) the Guaranty Agreement; (f) the
Pledge Agreement; (g) the Guarantor Subordination Agreement; and (h) all other
certificates, documents, agreements, and instruments delivered under or in
connection with this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means, with respect to the Borrower, any event or
condition that, individually or in the aggregate, has had or would reasonably be
expected to have a materially adverse effect on the assets, liabilities,
condition (financial or otherwise), business or prospects of the Borrower or the
ability of the Borrower to pay and perform its obligations under this Agreement,
the Notes or any other Loan Document or an impairment in the perfection or
priority of the Agent’s security interest in the Collateral or in the value of
material Collateral.
 
“Maturity Date” means the twenty-four month anniversary of the Closing Date.
 
“Monthly Payment Date” has the meaning assigned to that term in Section 2.4(a).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which the Borrower or ERISA Affiliate is making, is
obligated to make or has made or been obligated to make, contributions on behalf
of participants who are or were employed by any of them.
 
“Net Proceeds” means (i) cash proceeds received by the Borrower from any Asset
Disposition or Casualty Event (including insurance proceeds and awards of
condemnation in connection with any Casualty Event and payments under notes or
other debt securities received in connection with any Asset Disposition), net of
(a) the costs of such Asset Disposition (including taxes attributable to such
sale, lease or transfer) and any commissions and other customary transaction
fees, costs and expenses), other than any costs payable to any Affiliate of the
Borrower, (b) amounts applied to repayment of Indebtedness (other than the
Obligations) secured by a Lien permitted under this Agreement on the asset or
property disposed, and (c) any amounts required to be held in escrow until such
time as such amounts are released from escrow whereupon such amounts shall be
considered Net Proceeds, and (ii) cash proceeds attributable to any working
capital, earnings, balance sheet or similar adjustment under any acquisition
agreement.
 
“Notes” means the subordinated secured promissory notes described in Article II,
as amended, supplemented, extended, modified or restated from time to time.
 
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement, the Notes, and each other
Loan Document.
 
“Obligor” means each of the Borrower and the Guarantor.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
“Person” means any natural person, corporation, limited liability company, firm,
association, government, governmental agency or any other entity, whether acting
in an individual, fiduciary or other capacity.
 
“Permitted Holders” means Guarantor and his Family Group and registered holders
of the Capital Stock of Borrower as of the most recent determination prior to
the Closing Date.
 
“Permitted Indebtedness” means (a) the Senior Indebtedness, (b) the Obligations,
(c) Indebtedness existing on the Closing Date and set forth on Schedule 7.4, and
(d) Subordinated Debt.
 
“Permitted Investments” are:
 
Investments consisting of Cash Equivalents;
 
Investments consisting of the endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of the Borrower;
 
 
6

--------------------------------------------------------------------------------

 
 
Investments consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, and (ii)
loans to employees, officers or directors relating to the purchase of equity
securities of the Borrower or its Subsidiaries allowed under this Agreement;
 
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
 
Investments accepted in connection with Asset Dispositions permitted hereunder;
and
 
Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business.
 
“Permitted Issuances” means the issuance of any shares of Capital Stock (a) to
future employees of the Borrower for compensation and incentive purposes, or (b)
to raise equity capital from Permitted Holders.
 
“Permitted Liens” has the meaning assigned to that term in Section 7.10.
 
“PIK Interest” has the meaning assigned to that term in Section 2.4(a).
 
“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that the Borrower or ERISA Affiliate maintains, contributes to or
has an obligation to contribute to on behalf of participants who are or were
employed by the Borrower.
 
“Pledge Agreement” means the pledge agreement between the Guarantor and the
Agent dated as of the Closing Date, as amended, supplemented, extended, modified
or restated from time to time.
 
“Principal Business Operations State” means the State that 80% of (i) the
Borrower’s employees reside or (ii) payroll is paid to employees of such State.
 
“Purchaser” has the meaning assigned to that term in the introductory paragraph
hereof.
 
“Required Intellectual Property” has the meaning assigned to that term in
Section 4.14.
 
“Requisite Purchasers” means the Purchaser or Purchasers holding Notes
representing more than 50% of the aggregate principal amount, at such time, of
all outstanding Notes.
 
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, and any other officer or
similar official thereof responsible for the administration of the obligations
of the Borrower in respect of this Agreement or any other Loan Document.
 
“Restricted Securities” means the Notes issued hereunder.  As to any particular
Restricted Securities, such securities will cease to be Restricted Securities
when they have (a) been effectively registered under the Securities Act and
disposed of in accordance with the registration statement covering them, (b)
become eligible for sale pursuant to Rule 144 (or any similar provision then in
force) under the Securities Act or (c) been otherwise transferred and new
certificates for them not bearing the Securities Act legend set forth in Section
5.4(a) have been delivered by the Borrower.
 
“Sale of the Company” means a sale, transfer or other disposition of all or
substantially all of the Borrower’s assets, whether through a sale of equity, a
merger, a sale of assets, or otherwise.
 
 “Security Agreement” means the Security Agreement executed and delivered by the
Borrower pursuant to Article III, as amended, supplemented, restated or
otherwise modified from time to time.
 
 
7

--------------------------------------------------------------------------------

 
 
“Security Documents” means the Security Agreement and all other pledge or
security agreements, mortgages, assignments or other similar agreements or
instruments executed and delivered by the Borrower pursuant to any provision
hereunder or otherwise in connection with the transactions contemplated hereby,
in each case as amended, modified, restated or supplemented from time to time.
 
“Senior Credit Agreement” means that certain Loan and Security Agreement dated
as of August 31, 2010, between the Senior Lender and the Borrower, as amended,
supplemented, extended, modified or restated from time to time.
 
“Senior Indebtedness” means Indebtedness of the Borrower pursuant to the Senior
Credit Agreement.
 
“Senior Lender” means Bank of America, National Association, and its successors
and assigns.
 
“Solvent” means, with respect to any Person, that, as of the applicable date of
determination, (a) the fair saleable value of the assets of such Person, as of
such date, exceeds the sum of (i) all liabilities of such Person, as of such
date, plus (ii) the amount that will be required to pay the probable liabilities
of such Person on its existing debts as such debts become absolute and matured,
(b) such Person will not have, as of such date, an unreasonably small amount of
capital for the operation of the businesses in which it is engaged or proposed
to be engaged following such date and (c) such Person does not intend to incur
or believe that it will incur debts beyond its ability to pay as such debts
mature.
 
“Subordinated Debt” means all Indebtedness for borrowed money which is
subordinated, upon terms satisfactory to the Agent, in right of payment to the
payment in full in cash of all Obligations.
 
“Subsidiary” means any Person, corporation, partnership, limited liability
company, joint venture, or any other business entity of which more than 50% of
the voting stock or other equity interests is owned or controlled, directly or
indirectly, by the Borrower.
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that the Borrower or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
 
“Transactions” means, collectively, the transactions contemplated by the Loan
Documents to occur on or substantially simultaneously with the Closing Date,
including (i) the loan made hereunder on the Closing Date and (ii) the payment
of permitted fees and expenses in connection with the foregoing.
 
“United States” or “U.S.” means the United States of America.
 
Section 1.2          Cross-References.  Unless otherwise specified, references
in this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
Section 1.3          Accounting and Other Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with U.S. generally
accepted accounting principles (“GAAP”).  This Agreement and the other Loan
Documents shall be construed without regard to any presumption or rule requiring
construction against the party causing any such document or any portion thereof
to be drafted.  Any page footers or headers or similar word processing, document
or page identification numbers in this Agreement or any index or exhibit are for
convenience of reference only and shall not limit or otherwise affect any of the
terms of this Agreement, nor shall there be any requirement that any such
footers or other numbers be consistent from page to page.  Any pronoun used
herein shall be deemed to cover all genders.  Defined terms used in this
Agreement may be set forth in Section 1.1 or other Sections of this Agreement,
and all such definitions defined in the singular shall have a corresponding
meaning when used in the plural or vice versa.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE II.
NOTES
 
Section 2.1          Authorization and Issuance of the Notes.  Subject to the
terms and conditions of this Agreement, the Borrower has authorized the sale and
issuance to the Purchasers of the subordinated secured promissory notes issued
by the Borrower in the aggregate principal amount of $4,400,000 to be dated as
of the Closing Date, to mature on the Maturity Date, substantially in the form
of Exhibit A (the “Notes”).
 
Section 2.2           Purchase and Sale of the Notes.
 
(a)          General.  Subject to the terms and conditions of this Agreement,
and in reliance upon the representations and warranties of the Borrower
contained herein, the Borrower hereby sells to Enhanced Jobs and Enhanced Jobs
hereby purchases from the Borrower, a Note for a purchase price of $2,200,000
(the “Enhanced Jobs Loan Amount”) and the Borrower hereby sells to Enhanced
Capital and Enhanced Capital hereby purchases from the Borrower, a Note for a
purchase price of $2,200,000 (the “Enhanced Capital Loan Amount,” and together
with the Enhanced Jobs Loan Amount, the “Loan Amount”).
 
(b)          Closing.  The closing of the issuance, purchase and sale of the
Notes (the “Closing”) shall be deemed to have taken place on June 29, 2012 (the
“Closing Date”).
 
Section 2.3           Repayment of Principal.  Unless otherwise required or
permitted to be sooner paid pursuant to this Agreement and the Notes, the
Borrower shall repay the aggregate outstanding principal amount of the Notes
pursuant to the amortization schedule attached hereto as Schedule I.
 
Section 2.4           Payments of Interest.
 
(a)          Base Interest Rate.  Unless an Event of Default has occurred and is
continuing, the outstanding principal amount of the Notes and all other accrued
but unpaid Obligations shall bear interest as set forth in this Section
2.4.  The Borrower shall pay to the holders of the Notes accrued interest in
cash (the “Current Pay Interest”), on the last Business Day of each month (the
“Monthly Payment Date”), at a rate equal to 10.0% per annum from the Closing
Date until December 31, 2012, 10.75% per annum from January 1, 2013 until March
31, 2013, and at a rate 0.75% higher each quarter thereafter until the Maturity
Date as set forth on Schedule II.  In addition to the Current Pay Interest,
accrued interest at the rate of 2.0% per annum from the Closing Date until the
Maturity Date shall be added to the principal balance of the Notes on each
Monthly Payment Date (the “PIK Interest,” and together with the Current Pay
Interest, the “Aggregate Interest Rate”), and itself shall bear interest at the
Aggregate Interest Rate.  All amounts of accrued PIK Interest as of each Monthly
Payment Date shall no longer be deemed to be accrued and unpaid interest on the
outstanding principal of the Loan Amount, but shall be considered principal
until paid.  Unless prohibited under applicable law, any accrued interest which
is not paid within 3 calendar days of the date on which it is due and payable
shall bear interest at the Aggregate Interest Rate until such time as payment
therefore is actually paid to the holders of the Notes.  Any accrued interest
which for any reason has not theretofore been paid shall be due and payable in
full on the Maturity Date.
 
(b)          Default Rate.  After the occurrence and during the continuance of
an Event of Default under Section 8.1(a), the Borrower shall pay, but only to
the extent permitted by law, interest on the outstanding principal amount of the
Notes and all other accrued but unpaid Obligations at a rate equal to the
Aggregate Interest Rate plus 6.0% per annum (all of which shall increase the
otherwise applicable Current Pay Interest) (the “Default Rate”).
 
Section 2.5           Mandatory Prepayments.  If, at any time, there is a
Liquidity Transaction, the Borrower shall prepay the Obligations, in whole but
not in part.  Immediately following any of the following events, the Borrower
shall prepay the Obligations in an amount equal to (i) the Net Proceeds arising
from a Casualty Event, (ii) the Net Proceeds arising from an Asset Disposition,
and (iii) the amounts paid to the Borrower or any Subsidiary of the Borrower
pursuant to the issuance of Capital Stock (other than Permitted Issuances) or
Indebtedness (other than Permitted Indebtedness) following the Closing Date.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 2.6           Optional Prepayments.  The Borrower has the right to
prepay the Notes, in whole or in part, at any time and from time to time from
after the Closing Date to and including the Maturity Date.  Each prepayment of
the Notes made pursuant to this Section 2.6 shall be without premium or penalty.
 
Section 2.7           Use of Proceeds.  The proceeds from the Notes shall be
used to pay down approximately $2,500,000 of account payables and purchase
inventory with a cost of $1,000,000, with the balance used for working capital
purposes.
 
Section 2.8           Form of Payment.  All payments by the Borrower pursuant to
this Agreement, the Notes or any other Loan Document shall be made by the
Borrower to the applicable Purchaser, in lawful money of the United States (in
freely transferable Dollars), without setoff, deduction or counterclaim, not
later than 3:00 p.m., Eastern Time, on the date due, in same day or immediately
available funds, to such account as the applicable Purchaser shall specify from
time to time by notice to the Borrower.  Funds received after that time shall be
deemed to have been received by the applicable Purchaser on the next succeeding
Business Day.  If any payment becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.
 
Section 2.9           Application of Payments.  All payments by the Borrower
pursuant to this Agreement, the Notes or any other Loan Document shall be
applied first to the fees and expenses of the Agent and the Purchasers, then to
accrued but unpaid interest on the Obligations, then to the principal balance of
the Obligations then outstanding.
 
Section 2.10         Saving Clause.  Notwithstanding any other provision
contained in this Agreement, the aggregate annual interest rate charged with
respect to the Obligations (including all charges and fees deemed to be interest
pursuant to applicable law) shall not exceed the maximum annual rate permitted
by applicable law.  In the event that the aggregate annual interest rate payable
with respect to the Obligations (including all charges and fees deemed to be
interest under applicable laws) exceeds the maximum legal rate, the Borrower
shall only pay the Purchasers interest at the maximum permitted rate, and the
Borrower shall continue to make such interest payments at the maximum permitted
rate until all amounts, fees and obligations payable hereunder and under the
Notes has been paid in full.
 
ARTICLE III.
CONDITIONS PRECEDENT
 
Section 3.1           Purchaser Conditions to Closing.  The obligation of the
Purchasers to make the loans hereunder on the Closing Date is subject to the
satisfaction of the following conditions precedent:
 
(a)          The Purchasers shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Purchasers shall have reasonably requested:
 
(i)           this Agreement, duly completed and executed by the Borrower;
 
(ii)          the Security Agreement, duly completed and executed by the
Borrower, together with evidence of the proper filing of a Form UCC-1 statement
acceptable to the Agent;
 
(iii)         the opinion of McDermott Will & Emery, LLP, counsel to the
Borrower, in form and substance reasonably satisfactory to the Agent;
 
(iv)         the Guaranty Agreement, duly completed and executed by the parties
thereto;
 
(v)          the Intercreditor Agreement, duly completed and executed by the
parties thereto;
 
 
10

--------------------------------------------------------------------------------

 
 
(vi)         the Guarantor Subordination Agreement, duly completed and executed
by the parties thereto;
 
(vii)        the Pledge Agreement, duly completed and executed by the parties
thereto;
 
(viii)       the Notes, duly completed and executed by the Borrower; and
 
(ix)         such other agreements, documents and assurances as the Agent may
reasonably request in connection with the transactions described in or
contemplated by the Loan Documents.
 
(b)          The Agent shall have received a certificate, signed by the
president, the chief executive officer, the chief operating officer or the chief
financial officer of the Borrower, dated the Closing Date and in form and
substance reasonably satisfactory to the Agent, certifying that (i) all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true and correct in all material respects (except
to the extent such representation or warranty is already qualified by
materiality, in which case it shall be true and correct in all respects) as of
the Closing Date, both immediately before and after giving effect to the
consummation of the Transactions, the making of the loan hereunder and the
application of the proceeds thereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects (except to the extent such representation or
warranty is already qualified by materiality, in which case it shall be true and
correct in all respects) as of such date), (ii) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to the consummation of the Transactions, the making of the loan hereunder and
the application of the proceeds thereof, (iii) both immediately before and after
giving effect to the consummation of the Transactions, the making of the loan
hereunder and the application of the proceeds thereof, no Material Adverse
Effect has occurred since December 31, 2011, and there exists no event,
condition or state of facts that could reasonably be expected to result in a
Material Adverse Effect, and (iv) all conditions set forth in this Section 3.1
have been satisfied or waived as required hereunder.
 
(c)          The Agent shall have received a certificate of the secretary or an
assistant secretary of the Borrower, dated the Closing Date and in form and
substance reasonably satisfactory to the Agent, certifying (i) that attached
thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of the Borrower, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws of the Borrower, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the Board of the Borrower,
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of the Borrower executing this
Agreement or any of such other Loan Documents, and attaching all such copies of
the documents described above.
 
(d)         The Agent shall have received (i) a certificate as of a recent date
of the good standing of the Borrower, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of the Borrower to conduct business as a foreign corporation in
such jurisdictions in which it is qualified to do business as a foreign
corporation and for which its failure to be duly qualified or licensed would
result in a Material Adverse Effect, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction.
 
(e)          The Agent shall have received certified reports from an independent
search service reasonably satisfactory to it listing any judgment or tax lien
filing or Uniform Commercial Code financing statement that names the Borrower as
debtor, and the results thereof shall be reasonably satisfactory to the Agent.
 
(f)           The Agent shall have received evidence in form and substance
reasonably satisfactory to it that all filings, recordings, registrations and
other actions necessary to perfect the Liens created by the Security Documents
shall have been completed, or arrangements reasonably satisfactory to the Agent
for the completion thereof shall have been made.
 
 
11

--------------------------------------------------------------------------------

 
 
(g)          Since December 31, 2011, both immediately before and after giving
effect to the consummation of the Transactions, there shall not have occurred
(i) a Material Adverse Effect or (ii) any event, condition or state of facts
that would reasonably be expected to have a Material Adverse Effect.
 
(h)          The Agent shall have received evidence in form and substance
reasonably satisfactory to it that all of the requirements of Section 6.8 have
been satisfied, including receipt of certificates of insurance naming the Agent
as loss payee or additional insured, as its interests may appear.
 
(i)           The Agent shall have received evidence in form and substance
reasonably satisfactory to it that all existing term debt owed by the Borrower
to Bank of America will be paid in full on the Closing Date.
 
(j)           The Agent shall have received an operating financial forecast for
the Borrower (including an operating and capital budget) for the twenty four
months following the Closing Date, including projections of (a) consolidated
balance sheets of the Borrower at the end of each month of such period, (b)
consolidated statements of income and expense for each month of such period, (c)
consolidated statements of cash flow of the Borrower for each month of such
period and (d) a budget of capital expenditures to be incurred by the Borrower
for such period, all of the foregoing to be in reasonable detail and certified
on behalf of Borrower by a responsible officer of Borrower as having been
prepared in good faith and to the best knowledge and ability of Borrower.
 
(k)          The Borrower shall have delivered to the Agent a balance sheet of
the Borrower as of the end of May, 2012, and a statement of income and a
statement of cash flows of the Borrower for such month and for the current
fiscal year to date certified on behalf of Borrower by a responsible officer of
Borrower.
 
(l)           The Agent shall have received written instructions from an
Authorized Officer of the Borrower, including wire transfer information,
directing the payment of the proceeds of the loan to be made hereunder.
 
(m)         The Agent shall have received financial information regarding the
Guarantor satisfactory to the Agent in its reasonable discretion.
 
(n)          The Agent shall have received such other documents, certificates,
opinions and instruments in connection with the transactions contemplated hereby
as it shall have reasonably requested.
 
(o)          The Borrower shall have made all filings under all applicable
federal and state securities laws necessary to consummate the issuance of the
Notes pursuant to this Agreement in compliance with such laws.
 
(p)          Each of the representations and warranties contained in Article IV
and in the other Loan Documents shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality, in which case it shall be true and correct in all
respects) on and as of the Closing Date, both immediately before and after
giving effect to the loan to be made (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct in all material respects (except to the extent such representation or
warranty is already qualified by materiality, in which case it shall be true and
correct in all respects) as of such date).
 
(q)          No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
loan to be made hereunder.
 
(r)          The Borrower shall have reimbursed the Purchasers for any of their
fees, costs and expenses incurred in connection with this Agreement and the
other Loan Documents, not to exceed $50,000 (excluding any out of pocket costs
and expenses).
 
 
12

--------------------------------------------------------------------------------

 
 
(s)          No material litigation by any Person shall be pending or threatened
with respect to the Borrower.
 
(t)           Agent shall have received a waiver, in form and substance
reasonably satisfactory to it, from the landlord of Borrower’s primary facility
15402 Vantage Parkway East, Houston, Texas 77032.
 
(u)          All third-party consents or approvals necessary to consummate the
loan contemplated hereunder, including the approval from all necessary
Governmental Authorities of the Purchasers’ CAPCO investment application related
to the Transactions shall have been obtained.
 
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES REGARDING THE BORROWER
 
In order to induce the Purchasers to enter into this Agreement and to purchase
the Notes hereunder, the Borrower represents and warrants to the Purchasers as
set forth in this Article IV (subject to the exceptions and matters disclosed on
the disclosure schedules attached hereto (the “Disclosure Schedules”)).
 
Section 4.1           Organization.  The Borrower (a) is a corporation duly
organized and validly existing and in good standing under the laws of Delaware,
(b) is duly qualified to do business and is in good standing as a foreign
organization in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect, and (c) has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its obligations under this Agreement, the Notes and each other Loan
Document to which it is a party and to conduct its business substantially as
currently conducted by it.
 
Section 4.2           Due Authorization; Non-Contravention.  The execution,
delivery, and performance by the Borrower of this Agreement, the Notes and each
other Loan Document to which it is party (a) are within the Borrower’s corporate
powers, (b) have been duly authorized by all necessary corporate action, (c) do
not contravene the Borrower’s certificate of incorporation, bylaws or other
constituent documents, or any material law or material contractual restriction
binding on or affecting the Borrower or assets or its properties, and (d) do not
result in or require the creation of any Lien upon any of the Collateral other
than a Permitted Lien.
 
Section 4.3           Third Party Approval.  No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
other Person (other than the Senior Lender) is required for the due execution,
delivery or performance by the Borrower of this Agreement, the Notes, or any
other Loan Document to which it is a party.
 
Section 4.4           Validity.  This Agreement constitutes, and the Notes and
each other Loan Document executed by the Borrower will, on the due execution and
delivery thereof, constitute, the legal, valid, and binding obligations of the
Borrower enforceable in accordance with their respective terms, except to the
extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency or similar laws now or hereafter in effect affecting creditors’
rights generally and by general principles of equity.
 
Section 4.5           Litigation.  There are no proceedings involving the
Borrower pending or, to the knowledge of the Borrower, threatened before any
court or Governmental Authority, agency or arbitration authority that,
individually or in the aggregate, would reasonably be expected to result in
liability in excess of $100,000 or which purport to affect the legality,
validity or enforceability of this Agreement, the Notes or any other Loan
Document.
 
Section 4.6          Ownership of Properties.  The Borrower owns good and
marketable title to all material properties and assets, real and personal,
tangible and intangible, of any nature whatsoever used by it in the operation of
its business, free and clear of all Liens except for Permitted Liens.
 
Section 4.7           Compliance with Laws.  The Borrower is in material
compliance with all applicable laws, except where the failure to be in
compliance would not have a Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 4.8           ERISA.  No ERISA Event has occurred or is reasonably
expected to occur; and (ii) there are no pending, or to the knowledge of
Borrower, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan.
 
Section 4.9           Absence of Changes.  Since December 31, 2011 the Borrower
has not suffered any event, occurrence or development which would reasonably be
expected to result in a Material Adverse Effect.
 
Section 4.10         Existing Indebtedness.  The Borrower does not have any
Indebtedness other than Indebtedness permitted pursuant to Section 7.4.
 
Section 4.11        Solvency.  After giving effect to the transactions
contemplated herein (including the receipt of any financing incurred by the
Borrower in connection with such transactions and all repayments or refinancings
of Indebtedness), the Borrower is Solvent.
 
Section 4.12        Subsidiaries.    The Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
Section 4.13         Taxes.     The Borrower has timely filed all federal,
state, local and foreign tax returns and reports required to be filed by it and
has paid, prior to the date on which penalties would attach thereto or a Lien
would attach to any of the properties of the Borrower if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those (in any of the foregoing
cases) (i) that are not yet delinquent or that are being contested in good faith
and by proper proceedings and for which adequate reserves have been established
in accordance with GAAP and (ii) for which the failure or delinquency of payment
could not reasonably be expected to have a Material Adverse Effect.  Such
returns accurately reflect in all material respects all liability for taxes of
the Borrower for the periods covered thereby.  As of the Closing Date, there is
no ongoing audit or examination or, to the best knowledge of the Borrower, other
investigation by any Governmental Authority of the tax liability of the
Borrower, and there is no material unresolved claim by any Governmental
Authority concerning the tax liability of the Borrower for any period for which
tax returns have been or were required to have been filed, other than unsecured
claims for which adequate reserves have been established in accordance with
GAAP.  As of the Closing Date, the Borrower has not waived or extended or has
been requested to waive or extend the statute of limitations relating to the
payment of any taxes.
 
Section 4.14         Intellectual Property.  The Borrower owns, or has the legal
right to use, all Intellectual Property necessary for it to conduct its business
as currently conducted (the “Required Intellectual Property”).  Schedule 4.14
lists, as of the Closing Date and after giving effect to the Transactions, all
registered Intellectual Property owned by the Borrower (excluding ordinary
course, off the shelf software licenses).  No claim has been asserted or is
pending by any Person challenging or questioning the use of any Required
Intellectual Property or the validity or effectiveness of any Required
Intellectual Property, nor does the Borrower know of any such claim, and to the
knowledge of any Responsible Officer of the Borrower the use of any Required
Intellectual Property by the Borrower does not infringe on the known rights of
any Person, except for such claims and infringements that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
Section 4.15         Regulated Industries.  The Borrower is not (i) an
“investment company,” a company “controlled” by an “investment company,” or an
“investment advisor,” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) a “holding company,” a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 2005, as amended.
 
Section 4.16         Insurance.  The assets, properties and business of the
Borrower are insured against such hazards and liabilities, under such coverages
and in such amounts, as are customarily maintained by companies similarly
situated and under policies issued by insurers of recognized responsibility.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
In order to induce the Borrower to enter into this Agreement and to sell the
Notes hereunder, each Purchaser, individually and not jointly and severally,
represents and warrants to the Borrower as set forth in this Article V with
respect to such Purchaser (and only such Purchaser).
 
Section 5.1          Authorization.  The Purchaser has full power and authority
to enter into this Agreement.  This Agreement, when executed and delivered by
the Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except to the extent that
enforcement thereof may be limited by applicable bankruptcy, insolvency or
similar laws now or hereafter in effect affecting creditors’ rights generally
and by general principles of equity.
 
Section 5.2           Purchase for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Borrower, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Note to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or collateral agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the Note.  By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such person or to any third Person, with respect to the
Note.  The Purchaser has not been formed for the specific purpose of acquiring
the Note.
 
Section 5.3           Restricted Securities.  The Purchaser understands that the
Note has not been, and will not be, registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the Notes are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Restricted Securities
indefinitely unless the transfer thereof is registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Borrower has no obligation to register or qualify the
Restricted Securities for resale.  The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements, including, the time and manner of sale, the holding
period for the Note, and on requirements relating to the Borrower which are
outside of the Purchaser’s control, and which the Borrower is under no
obligation and may not be able to satisfy.
 
Section 5.4           Legends.  The Purchaser also understands that the
Restricted Securities may bear one or all of the following legends (in
substantially the form set forth below):
 
(a)          “THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER SUCH LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH LAWS.”
 
(b)          Any legend required by the securities laws of any state to the
extent such laws are applicable to the Restricted Securities.
 
Section 5.5           Accredited Investor.  The Purchaser is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act.
 
Section 5.6          No Finder’s Fees.  The Purchaser neither is nor will be
obligated for any finder’s fee or commission in connection with this transaction
that would cause the Borrower to become liable for the payment of any fee or
expense with respect thereto.  The Purchaser agrees to indemnify and to hold
harmless the Borrower from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Purchaser or any of its officers, employees, or
representatives is responsible.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
The Borrower agrees with the Purchasers that, until all Obligations have been
paid and performed in full, the Borrower will perform the obligations set forth
in this Article VI.
 
Section 6.1          Financial Statements.  The Borrower shall provide to the
Purchasers all of the following, in form and detail reasonably satisfactory to
the Purchasers:
 
(a)          (i) within fifteen (15) days of when such plan is approved by the
Board, and in any event not less than thirty (30) days after the beginning of
each fiscal year, an annual budget and operating plans for such fiscal year
forecasting the Borrower’s revenues, expenses and cash-position on a
month-to-month basis (and as soon as available, any subsequent written revisions
thereto) and (ii) as soon as practicable after the end of each month, and in any
event within twenty-five (25) days thereafter, a balance sheet of the Borrower
as of the end of such month, and a statement of income and a statement of cash
flows of the Borrower for such month and for the current fiscal year to date,
including a comparison to plan figures for such period, prepared in accordance
with GAAP consistently applied (except as noted therein);
 
(b)          contemporaneously with each monthly financial statement required
hereby, a Financial Covenant Compliance Certificate;
 
(c)          within 120 days after the last day of each fiscal year of the
Borrower, the Borrower will provide each Purchaser with audited consolidated
annual financial statements of the Borrower including a (i) balance sheet, (ii)
statement of income and expense, (iii) statement of shareholder equity and (iv)
statement of cash flow for such year, prepared in accordance with GAAP and
setting forth in each case, in comparative form, the figures for the previous
fiscal year, all in reasonable detail accompanied by a Financial Covenant
Compliance Certificate and, in the case of the audited annual report,
accompanied by an unqualified opinion of Hein & Associates LLP or another
independent certified public accountant reasonably satisfactory to the Agent.
 
(d)          so long as the Senior Indebtedness exists, copies of all financial
compliance documentation delivered to the Senior Lender;
 
(e)          any public filings made by the Borrower; and
 
(f)           from time to time such other information as the Agent may
reasonably request.
 
Section 6.2           Compliance with Laws.  The Borrower shall comply in all
material respects with all laws, rules, regulations and orders applicable to the
Borrower or any of its businesses, properties or assets, except where such
failure to comply would not have a Material Adverse Effect.
 
Section 6.3           Preservation of Business and Corporate Existence.  The
Borrower shall: (a) carry on and conduct its business substantially as it is now
being conducted, (b) maintain in good standing its existence and its right to
transact business in those states in which it is now or may after the Closing
Date be doing business, and (c) maintain all licenses, permits and registrations
necessary to conduct business, except with respect to clauses (b) and (c) where
the failure to maintain its good standing or right to transact business or to
maintain such licenses, permits or registrations would not have a Material
Adverse Effect.
 
Section 6.4           Maintenance of Properties and Leases.  The Borrower shall:
(a) maintain, preserve and keep its properties and assets and every part thereof
in good repair, working order and condition in all material respects (except for
such properties and assets as the Borrower in good faith determines are not
useful in the conduct of its business), (b) from time to time make all necessary
and customary property repairs, renewals, replacements, additions and
improvements thereto so that at all times the efficiency thereof shall be fully
preserved and maintained in all material respects, and (c) maintain all leases
of real or personal property in good standing, free of any material defaults by
the Borrower thereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 6.5           Payment of Taxes and Debts.  The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, or upon any properties and
assets belonging to it, prior to the date on which penalties attach thereto, (b)
all federal, state and local taxes required to be withheld by it, and (c) all
lawful claims for labor, materials and supplies which, if unpaid, would by law
become a Lien or charge upon any properties and assets of the Borrower;
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which the Borrower
has provided adequate reserves in accordance with GAAP so long as non-payment
could not have a Material Adverse Effect nor result in forfeiture or sale of any
assets of the Borrower.  The Borrower will comply with, pay and discharge all
notes, mortgages, deeds of trust, leases, indentures and any other contractual
arrangements to which the Borrower is subject in accordance with the respective
terms of such instruments so as to prevent any default thereunder.
 
Section 6.6           Books and Records; Inspection and Examination.  The
Borrower shall keep books and records which accurately reflect all of its
business affairs and transactions.  The Borrower shall permit any
representatives designated by the Purchaser, upon reasonable notice and during
normal business hours and at such other times as the Purchaser may reasonably
request, to visit and inspect any of the properties of the Borrower, and to
examine the corporate and financial records of the Borrower and make copies
thereof or extracts therefrom and discuss the affairs, finances and accounts of
the Borrower with its executive officers and independent accountants.  The
Purchaser and its representatives may discuss the business of the Borrower with
the Borrower’s independent accountants so long as the Purchaser provides prior
written notice thereof to the Borrower and provides a representative of the
Borrower with a reasonable opportunity to participate in such discussions.  The
presentation of an executed copy of this Agreement by the Purchaser to the
Borrower’s independent accountants shall constitute the Borrower’s permission to
its independent accountants to participate in discussions with such Persons.
 
Section 6.7           Board Observation Rights.
 
(a)          The Borrower shall notify the Purchasers of the date and time for
each general or special meeting of its Board (or any committee or subcommittee
thereof) or of the adoption of any resolutions by any such Board by written
consent (describing in reasonable detail the nature and substance of such
action) at the time notice is provided to the outside directors of the Borrower,
and concurrently deliver to the Purchasers any materials delivered to the Board,
including a draft of any resolutions proposed to be adopted by written consent.
 
(b)          Subject to the Purchasers agreeing in writing to comply with the
confidentiality obligations set forth in Section 10.14, Purchasers shall
collectively be entitled to select one representative to attend all meetings of
the Board or any committee or subcommittee of the Board, including telephonic
meetings, and such representative shall be entitled to reimbursement for
reasonable out-of-pocket expenses incurred in connection with such
attendance.  The representative designated by the Purchasers shall be entitled
to receive all written materials and other information given to the participants
in such meetings.
 
Section 6.8           Insurance.  Without limiting any of the requirements of
any of the other Loan Documents, the Borrower shall maintain, in amounts
customary for entities engaged in comparable business activities, (a) “all risk”
casualty insurance on its properties against such hazards as are customarily
insured against by entities engaged in comparable business activities, (b)
general liability insurance, and (c) to the extent required by applicable law,
worker’s compensation insurance.  The Agent shall be named as an additional
insured with respect to liability insurance and additional loss payee with
respect to property insurance.  Each such insurance policy shall require the
insurer to notify the Agent in writing at least thirty (30) days prior to any
cancellation or material reduction or limitation of such policy.  At the request
of the Agent, the Borrower shall deliver to the Agent a certificate specifying
the details of such insurance in effect.
 
Section 6.9           Notice of Default or Material Change.  The Borrower shall
give prompt written notice to the Purchasers of (a) the occurrence of any
Default or Event of Default under this Agreement or any of the other Loan
Documents, (b) any event, occurrence or development which would reasonably be
expected to result in a Material Adverse Effect, and (c) any event, occurrence
or development that would cause the representations or warranties set forth in
Article IV to be inaccurate in any material respect as of the date of such
change.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 6.10        Workforce Commission.  The Borrower shall give prompt
written notice to the Agent of any complaints filed with the Texas Workforce
Commission against the Borrower that exceed $25,000 in the aggregate.
 
Section 6.11         Landlord and Bailee Waivers.  From time to time at the
request of Agent, Borrower shall use reasonable efforts to obtain landlord or
bailee waivers in form and substance reasonably satisfactory to Agent.
 
Section 6.12         Canadian Operations.  Not later than thirty (30) days after
the end of any fiscal quarter in which the aggregate Canadian Sales for the four
(4) preceding fiscal quarters then ended exceed $20,000,000, Borrower shall
notify Agent that Canadian Sales for such period exceeded such amount and
provide information and documentation to Agent, in form and substance
satisfactory to Agent, with regard to each of the following matters, in each
case demonstrating such matters to Agent’s satisfaction in its sole discretion:
(i) the structure of operations of the Canadian portion of Borrower’s business,
including without limitation, any continuation as an unincorporated branch and
all loan, security and related documentation (including opinions confirming the
enforceability of Agent’s Liens), and (ii) Borrower’s compliance with all
covenants under the Loan Documents, including without limitation the payment and
remittance of all taxes, including corporate, harmonized or other sales, excise,
customs and withholding taxes, in respect of the Canadian portion of Borrower’s
business and/or any collection and remittance to Borrower or any other person in
the United States or to Agent (and if requested by Agent, Borrower covenants and
agrees to provide documentary evidence of the calculation, payment and
remittance to Canada Revenue Agency and other applicable taxing authorities in
Canada to the satisfaction of Agent).
 
ARTICLE VII.
NEGATIVE COVENANTS
 
The Borrower further covenants that so long as any Obligations under any of the
Loan Documents remain outstanding, the Borrower shall not, nor permit any
Subsidiary to, without the Purchaser’s prior written consent:
 
Section 7.1           Use of Funds.  Use any of the proceeds of the Notes except
for the purpose stated in Section 2.7.
 
Section 7.2          Capital Expenditures.  Beginning on the Closing Date, make
any investment in capital assets in any fiscal year in excess of an aggregate of
$625,000.
 
Section 7.3           Lease Expenditures.  Incur operating lease expense in any
fiscal year in excess of an aggregate of $250,000.
 
Section 7.4          Other Indebtedness.  Create, incur, assume, or permit to
exist any Indebtedness or liabilities resulting from borrowings, loans or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) Permitted Indebtedness and (b)
purchase money Indebtedness and Capitalized Lease Liabilities in respect of
capital expenditures permitted pursuant to Section 7.2 hereof, provided that the
total of such amounts under this clause (b) shall not exceed $250,000 in the
aggregate at any time.
 
Section 7.5          Merger, Consolidation, Transfer of Assets, Joint
Venture.  Merge into or consolidate with any other Person; make any substantial
change in the nature of its business as conducted as of the date hereof; acquire
all or substantially all of the assets of any other Person; or sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of its
assets or enter into any material joint ventures with any other Person.
 
Section 7.6           Change Capital Structure.  Increase or decrease the number
of shares of its Capital Stock, or vary or alter the terms or rights of any
class of its Capital Stock, or issue or agree to issue any shares of its Capital
Stock, except for Permitted Issuances.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 7.7           Guaranties.  Guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, or pledge or hypothecate any of its assets as security for, any
liabilities or obligations of any other Person, including any Contingent
Liability, except any of the foregoing in favor of the Purchaser.
 
Section 7.8           Loans, Advances, Investments.  Make any loans or advances
to or investments in any Person, including any subsidiary, except any of the
foregoing existing as of, and disclosed to the Purchaser in writing prior to,
the date hereof and except for Permitted Investments and reasonable business
expenses reimbursed in the ordinary course of the Borrower’s business.
 
Section 7.9           Dividends, Distributions.  Declare or pay any dividend or
distribution either in cash, stock or any other property on its Capital Stock
now or hereafter outstanding, or redeem, retire, repurchase or otherwise acquire
any shares of any class of its Capital Stock now or hereafter outstanding;
provided, however, the Borrower may redeem, retire or repurchase Capital Stock
of the Borrower or warrants, options or other rights to subscribe for or
purchase Capital Stock of the Borrower, from any Person in connection with the
termination of such Person’s employment with the Borrower not to exceed $50,000
in the aggregate in any fiscal year.  Notwithstanding the foregoing, no
distributions or dividends will be permitted by the Purchaser for any purpose if
an Event of Default exists or any such distribution or dividend results in an
Event of Default.
 
Section 7.10         Pledge of Assets.  Mortgage, pledge, grant or permit to
exist a security interest in, or lien upon (collectively, “Liens”), all or any
portion of its properties or assets now owned or hereafter acquired, except the
following (collectively, “Permitted Liens”):
 
(a)          Liens in favor of the Agent;
 
(b)          Liens in favor of the Senior Lender;
 
(c)          Liens for Indebtedness permitted pursuant to Section 7.4;
 
(d)          Liens for taxes, assessments, governmental charges or claims the
payment of which is not due or delinquent;
 
(e)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law incurred in the ordinary
course of business for sums the payment of which is not due or delinquent;
 
(f)           Liens (other than any Lien imposed by ERISA, and other than any
Lien securing an obligation for the payment of borrowed money or for the
deferred purchase price of property or services) incurred or deposits made in
the ordinary course of business in connection with obligations not due or
delinquent with respect to workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return of money bonds and other similar obligations;
 
(g)          zoning restrictions, easements, licenses, reservations,
restrictions on the use of real property or minor irregularities incident
thereto (and, with respect to leasehold interests, Liens and other encumbrances
that are incurred, created, assumed or permitted to exist on or with respect to
the leased property and arise by, through or under or are asserted by a landlord
or owner of the leased property, with or without consent of the lessee) that
were not incurred in connection with the borrowing of money and that do not in
the aggregate materially detract from the value of the property of the Borrower
or impair the use of such property for the purposes for which such property is
held by the Borrower; and
 
(h)          the extension, renewal or replacement of any Permitted Lien
described in clauses (b) or (c) above, but only if the principal amount of the
Indebtedness secured by such Lien immediately prior to such extension, renewal
or replacement is not increased and the Lien is not extended to other property.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 7.11         ERISA. The Borrower shall not cause or permit to occur an
ERISA Event to the extent such ERISA Event could reasonably be expected to have
a Material Adverse Effect.
 
Section 7.12         Transactions with Affiliates.  Except for payments to
non-employee directors of the Borrower of reasonable fees for service in such
capacity consistent with past practice and reimbursement of actual out-of-pocket
expenses incurred in connection with attending meetings of the boards of
directors or similar governing bodies of the Borrower and committees thereof,
and provision of reasonable indemnification to such directors, all as determined
by the board of directors or similar governing bodies of the Borrower in good
faith, enter into any transaction of any kind with any of its Affiliates,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower as would be
obtainable by such Person at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.
 
Section 7.13         Subordinated Debt.  (a) amend or modify any of the terms or
conditions relating to Subordinated Debt, in a manner adverse to the Purchasers
or in a manner prohibited under the terms of any instrument or agreement
subordinating the same to the Obligations; (b) make any voluntary prepayment of
the Subordinated Debt or effect any voluntary redemption thereof; (c) make any
payment on account of the Subordinated Debt which is prohibited under the terms
of any instrument or agreement subordinating the same to the Obligations, or (d)
take or fail to take any action under any agreement with respect to such
Subordinated Debt that would reasonably be expected to have a Material Adverse
Effect.  Notwithstanding the foregoing, the Borrower may agree to a decrease in
the interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.
 
Section 7.14         Lines of Business.  Engage in any lines of business other
than the businesses engaged in by the Borrower as of the Closing Date and
businesses and activities reasonably related thereto.
 
Section 7.15         Sale-Leaseback Transactions.  Enter into any sale-leaseback
transaction involving any real property or other assets.
 
Section 7.16         Amendments or Modifications.  Enter into any amendments or
modifications of the Senior Credit Agreement or any other material contract or
instrument entered into in connection therewith, except as permitted by the
Intercreditor Agreement.
 
Section 7.17         Relocation.  Relocate the Principal Business Operations
State outside of Texas.
 
Section 7.18         Minimum EBITDA.  The Borrower shall not permit its EBITDA
for the three (3) months ending on the last day of each month set forth below to
be less than the corresponding amount set forth below for such period:
 
Three Month Period Ended
 
Minimum EBITDA
           
September 30 2012
  $ 843,267  
October 31, 2012
  $ 1,002,433  
November 30, 2012
  $ 836,065  
December 31, 2012
  $ 569,062  
January 31, 2013
  $ 264,460  
February 28, 2013
  $ 215,441  
March 31, 2013
  $ 247,068  
April 30, 2013
  $ 469,410  
May 31, 2013
  $ 698,313  
June 30, 2013
  $ 892,467  
July 31, 2013
  $ 1,015,270  
August 31, 2013
  $ 1,105,369  
September 30, 2013
  $ 1,218,647  
October 31, 2013
  $ 1,218,532  
November 30, 2013
  $ 1,082,934  
December 31, 2013
  $ 819,116  
January 31, 2014
  $ 558,928  
February 28, 2014
  $ 516,815  
March 31, 2014
  $ 590,273  
April 30, 2014
  $ 810,590  
May 31, 2014
  $ 1,019,513  
June 30, 2014
  $ 1,213,378  



 
20

--------------------------------------------------------------------------------

 
 
Section 7.19         Fixed Charge Coverage Ratio.  If Liquidity (a) is less than
$1,250,000 on any 3 consecutive days or (b) is less than $1,000,000 on any day,
then, as of the last day of the preceding calendar month and as of the last day
of each calendar month thereafter, maintain a Fixed Charge Coverage Ratio,
tested monthly as of the last day of the calendar month for the most recently
completed twelve calendar months, of at least 1.0 to 1.0.
 
Section 7.20         Minimum Liquidity.  The Borrower will maintain Liquidity
equal to or greater than $500,000.
 
ARTICLE VIII.
EVENTS OF DEFAULT
 
Section 8.1           Generally.  The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:
 
(a)          The Borrower shall fail to pay any (i) principal when due, (ii)
interest when due, or (iii) fees or other amounts payable under any of the Loan
Documents when due; and, in the case of clauses (ii) and (iii) only, such
failure continues unremedied for a period of three (3) calendar days.
 
(b)          Any financial statement or certificate furnished to the Purchasers
in connection with, or any representation or warranty made by an Obligor, in
this Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.
 
(c)          Any default in the performance of or compliance with the provisions
of Section 6.1, 6.6, 6.8, and Article VII.
 
(d)          Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those referred to in subsections (a), (b) or (c) above)
shall occur, and with respect to any such default which by its nature can be
cured, such default shall continue for a period of ten (10) days from the
earlier of such time as the Guarantor or an officer of the Borrower has
knowledge thereof or an Obligor receives notice thereof from Agent, and with
respect to any such default which by its nature cannot be cured or is a willful
breach by an Obligor, immediately.
 
(e)          Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract or instrument (other
than any of the Loan Documents) pursuant to which an Obligor has incurred any
Indebtedness or other liability to any Person, including the Purchasers, which
gives such person or entity the right to accelerate the payment of Indebtedness
or liability in excess of $250,000.
 
(f)           The filing of one or more notices of judgment Lien against an
Obligor securing obligations, in the aggregate, in excess of $250,000; or the
recording of any abstract of judgment against an Obligor in any county in which
the applicable Obligor has an interest in real property securing obligations, in
the aggregate, in excess of $250,000; or the service of a notice of levy and/or
of a writ of attachment or execution, or other like process, against the assets
of an Obligor securing obligations, in the aggregate, in excess of $250,000; or
the entry of judgments against an Obligor in the aggregate in excess of
$250,000.
 
 
21

--------------------------------------------------------------------------------

 
 
(g)         An Obligor shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or shall generally fail to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors; an
Obligor shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against an
Obligor, or an Obligor shall file an answer admitting the jurisdiction of the
court and the material allegations of any involuntary petition; or an Obligor
shall be adjudicated a bankrupt, or an order for relief shall be entered against
an Obligor by any court of competent jurisdiction under the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors.
 
(h)          The dissolution or liquidation of the Borrower; or the Borrower or
any of its directors or stockholders shall take action seeking to effect the
dissolution or liquidation of the Borrower.
 
(i)           If any obligation of the Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of the Guaranty), or if the Guarantor fails to perform any
obligation under the Guaranty, or repudiates or revokes or purports to repudiate
or revoke any obligation under the Guaranty, or if a Guarantor Default (as
defined in the Guaranty) occurs.
 
(j)           A Change of Control occurs.
 
(k)          If Guarantor fails to deliver to Agent the original certificates
evidencing the shares of Borrower pledged pursuant to the Pledge Agreement,
accompanied by undated stock powers, duly indorsed to Agent by Guarantor, on or
before July 5, 2012.
 
Section 8.2           Action if Bankruptcy.  If any Event of Default described
in Section 8.1(f) shall occur, the outstanding principal amount of the Notes and
all other Obligations shall automatically be and become immediately due and
payable, without notice or demand.
 
Section 8.3           Action if Other Event of Default.  If any Event of Default
(other than any Event of Default described in Section 8.1(f)) shall occur for
any reason, whether voluntary or involuntary, and be continuing, the Purchaser
may by notice to the Borrower declare all or any portion of the outstanding
principal amount of the Notes and any other Obligations to be due and payable,
whereupon the full unpaid amount of the Notes and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment.
 
ARTICLE IX.
AGENT.
 
Section 9.1           Appointment and Authority.  Each of the Purchasers hereby
irrevocably appoints Enhanced Capital to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  Except as expressly set forth in Section
9.6, the provisions of this Article are solely for the benefit of the Agent and
the Purchasers, and the Borrower shall have no rights as a third party
beneficiary of any of such provisions.
 
Section 9.2          Rights as a Purchaser.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Purchaser
as any other Purchaser and may exercise the same as though it were not the Agent
and the term “Purchaser” or “Purchasers” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Purchasers.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.3           Exculpatory Provisions.  The Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the Agent:
 
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a default or Event of Default has occurred and is
continuing;
 
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Requisite Purchasers (or such
other number or percentage of the Purchasers as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.
 
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Requisite Purchasers or (ii) in the absence
of its own gross negligence or willful misconduct.  The Agent shall be deemed
not to have knowledge of any default or Event of Default unless and until notice
describing such default or Event of Default is given to the Agent by the
Borrower or a Purchaser.
 
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
 
Section 9.4           Reliance by Agent.  The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a loan that
by its terms must be fulfilled to the satisfaction of a Purchaser, the Agent may
presume that such condition is satisfactory to such Purchaser unless the Agent
shall have received notice to the contrary from such Purchaser prior to the
making of such loan.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
Section 9.5           Delegation of Duties.  The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Agent.  The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective
Affiliates.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Affiliates of the Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Agent.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 9.6           Resignation of Agent.  The Agent may at any time give
notice of its resignation to the Purchasers and the Borrower.  Upon receipt of
any such notice of resignation, the Requisite Purchasers shall have the right,
in consultation with the Borrower, to appoint a successor, which shall be either
a Purchaser or a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Requisite Purchasers and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Purchasers, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Borrower and the Purchasers that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Purchasers under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Purchaser directly, until such time as the Requisite Purchasers appoint a
successor Agent as provided for above in this Section.  Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor.  After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 10.12, and Section
10.13 shall continue in effect for the benefit of such retiring Agent, its
sub-agents and their respective Affiliates in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as Agent.
 
Section 9.7           Non-Reliance on Agent and Other Purchasers.  Each
Purchaser acknowledges that it has, independently and without reliance upon the
Agent or any other Purchaser or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Purchaser also
acknowledges that it will, independently and without reliance upon the Agent or
any other Purchaser or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 9.8           Collateral and Guaranty Matters.
 
(a)          The Agent is hereby authorized on behalf of the Purchasers, without
the necessity of any notice to or further consent from the Purchasers, from time
to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Agent in its
discretion to be necessary or advisable to perfect and maintain perfected the
Liens upon the Collateral granted pursuant to the Security Documents.
 
(b)          The Purchasers hereby authorize the Agent, at its option and in its
discretion, (i) to release any Lien granted to or held by the Agent upon any
Collateral (A) upon payment in full of all of the Obligations then due and
payable, (B) constituting property sold or to be sold or disposed of as part of
or in connection with any disposition expressly permitted hereunder or under any
other Loan Document or to which the Requisite Purchasers have consented in
writing or (C) otherwise pursuant to and in accordance with the provisions of
any applicable Loan Document, and (ii) to subordinate any Lien on any property
granted to or held by the Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 7.10.  Upon request by the
Agent at any time, the Purchasers will confirm in writing the Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 9.8(b).
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE X.
MISCELLANEOUS PROVISIONS
 
Section 10.1         Waivers, Amendments.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Purchasers.  No failure or delay on the part of the
Purchasers or any holder of the Notes in exercising any power or right under
this Agreement or any other Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or
right.  No notice to or demand on the Borrower in any case shall entitle it to
any notice or demand in similar or other circumstances.  No waiver or approval
by the Purchasers or any holder of the Notes under this Agreement or any other
Loan Document shall, except as may be otherwise stated in such waiver or
approval, be applicable to subsequent transactions.  No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
 
Section 10.2         Further Assurances.  The Purchasers and the Borrower agree
and covenant that at any time and from time to time they will promptly execute
and deliver such further instruments and documents and take such further action
as may be reasonably required in order to carry out the full intent and purpose
of this Agreement and to comply with federal or state securities laws or other
regulatory approvals.
 
Section 10.3         Notices.  Except as otherwise provided herein, any notices
desired, required or permitted to be given hereunder shall be delivered by email
to each email address listed below (as applicable) and (i) personally, (ii)
mailed, certified or registered mail, return receipt requested, postage prepaid,
(iii) by commercial overnight courier service, charges prepaid, or (iv) by
confirmed facsimile (provided that a paper version is also sent by any of (i),
(ii), or (iii) above) to the following addresses and numbers, or such other
addresses and numbers as shall be given by notice delivered hereunder:
 
If to the Agent:
 
Enhanced Capital Texas Fund LP
601 Lexington Avenue, 55th Floor
New York, NY  10022
Attn: Barry Osherow
Email: bosherow@enhancedcap.com


and
Shane McCarthy
Email: smccarthy@enhancedcap.com


with copies of notices to any of the foregoing (which shall not constitute
notice) to:
 
Enhanced Jobs For Texas Fund, LLC
601 Lexington Avenue, 55th Floor
New York, NY  10022
Attn: Barry Osherow
Email: bosherow@enhancedcap.com
and


Shane McCarthy
Email: smccarthy@enhancedcap.com


and


Perkins Coie LLP
131 South Dearborn Street
Suite 1700
Chicago, IL 60603
Attn: Teri A. Lindquist
Email: tlindquist@perkinscoie.com
Facsimile: (312) 324-9547
 
 
25

--------------------------------------------------------------------------------

 
 
If to the Borrower:


Lapolla Industries, Inc.
15402 Vantage Parkway East
Suite 322
Houston, TX 77032
Attn: Michael T. Adams
Email: madams@lapolla.com
Facsimile: (281) 219-4710


with copies of notices to any of the foregoing (which shall not constitute
notice) to:


McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173
Attn: Stephen E. Older and Dick Okada
Email: SOlder@mwe.com
Facsimile: (212) 547-5444
 
or to such other address or telecopy number as each party may designate for
itself by like notice give in accordance with this Section 10.3.
 
Section 10.4         Survival.  The representations and warranties made by the
Borrower and each Purchaser in this Agreement and in each other Loan Document
shall continue until this Agreement has terminated pursuant to its terms and all
Obligations (other than inchoate indemnity obligations and any other obligations
which by their terms are to survive the termination of this Agreement) have been
paid in full and satisfied.
 
Section 10.5        Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effect and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
Section 10.6         Headings.  The various headings of this Agreement and of
each other Loan Document are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement or such other Loan Document or
any provisions hereof or thereof.
 
Section 10.7         Execution in Counterparts.  This Agreement and the other
Loan Documents may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.  A
signature of a party to this Agreement or any of the Loan Documents sent by
facsimile or other electronic means shall be deemed to constitute an original
and fully effective signature of such party.
 
Section 10.8        Governing Law; Entire Agreement.  THIS AGREEMENT, THE NOTES,
AND EACH OTHER LOAN DOCUMENT, AND DISPUTES OR CONTROVERSIES ARISING HEREUNDER OR
THEREUNDER, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT,
THE NOTES, AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES.  This Agreement, the Notes and the other Loan
Documents constitute the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.  In the event of a conflict between the terms of
this Agreement and the terms of any other Loan Document, the terms of this
Agreement shall control.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 10.9        Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.  The Borrower may not assign or transfer its rights or
obligations hereunder or any other Loan Document without the prior written
consent of the Agent.
 
Section 10.10      Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE PURCHASERS OR THE BORROWER MAY BE
BROUGHT AND MAINTAINED IN ANY STATE OR FEDERAL COURT SITTING IN NEW YORK COUNTY,
NEW YORK, AND THE PURCHASERS AND THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING
IN NEW YORK COUNTY, NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION.  THE PURCHASERS AND THE BORROWER FURTHER
IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.3.  THE PURCHASERS AND THE BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
Section 10.11      Waiver of Jury Trial.  THE PURCHASERS AND THE BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF THE PURCHASERS OR THE BORROWER.
 
Section 10.12       Expenses.  The Borrower agrees to pay, and advance to and
hold the Purchasers and the Agent and any holder of the Notes harmless against
liability for the payment of, (a) the reasonable fees and expenses of their
counsel arising in connection with the negotiation, due diligence review,
execution and consummation of the transactions contemplated by the Loan
Documents, up to a limit of $50,000, (b) reasonable fees and expenses incurred
with respect to any amendments or waivers (whether or not the same become
effective) under or in respect of the Loan Documents, (c) stamp and other taxes
which may be payable in respect of the execution and delivery of the Loan
Documents or the issuance, delivery or acquisition of the Notes, (d) all
reasonable out of pocket costs and expenses incurred by the Purchasers and the
Agent (including reasonable attorneys’ fees and expenses) in connection with the
collection of the Obligations or the enforcement of any provisions of the Loan
Documents, and (e) all other reasonable out of pocket fees and expenses the
Purchasers and the Agent incurred in connection herewith.
 
Section 10.13       Indemnity.  THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
THE PURCHASERS AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST
ANY SUCH PERSON IN CONNECTION HEREWITH, INCLUDING CLAIMS ARISING FROM THE
NEGLIGENCE OF ANY SUCH PERSON.  In no event shall the Borrower have any
obligation hereunder to indemnify or hold harmless the Purchasers with respect
to a claim that is determined in a final, non-appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of the proposed indemnitee.
 
Section 10.14      Confidentiality.  Each Purchaser shall exercise the same
degree of care that it exercises with respect to its own proprietary information
in order to maintain the confidentiality of any material non-public information
received pursuant to this Agreement (including any such information or materials
obtained through the exercise of the board observation rights provided in
Section 6.7), except that the foregoing shall not be construed to prevent the
Purchasers from:
 
 
27

--------------------------------------------------------------------------------

 
 
(a)          making any disclosure of any information (A) if required to do so
by any applicable law, (B) to any Governmental Authority having or claiming
authority to regulate or oversee any aspect of such Person’s business or that of
the corporate parent or affiliates of such Person in connection with the
exercise of such authority or claimed authority, (C) pursuant to subpoena or
other legal process, or (D) expressly permitted by the Loan Documents;
 
(b)          making disclosures of any information to the extent such Person or
its counsel reasonably deems necessary or appropriate to do so to enforce its
rights hereunder or under any other Loan Document or any remedy provided herein
or therein or otherwise available by law;
 
(c)          making, on a confidential basis, such disclosures as such Person
reasonably deems necessary or appropriate to such Person’s legal counsel or
accountants, partners or investors (including outside auditors and legal counsel
of such Person’s accountants, partners or investors) or to such Person’s
employees, officers, directors or Affiliates, so long as such parties are
notified of the confidential nature of such information;
 
(d)          making disclosures to prospective transferees or purchasers of any
interest in the Notes, provided that they have agreed to be bound by the
provisions of this Section 10.14; or
 
(e)          making disclosures otherwise consented to by the Borrower.
 
In addition to the foregoing, the Purchaser shall be permitted to (i) disclose
information about such financing transactions in the ordinary course of its
business and in a manner consistent with the public disclosures by such Person
in respect of similar financings, (ii) make any disclosures required by or
deemed advisable under applicable laws, including federal and state securities
laws and applicable securities exchanges and markets; and (iii) make public
disclosures to its investors and analysts customary in the ordinary course of
its business and in a manner consistent with the public disclosures by such
Person in respect of similar financings.  The parties hereto expressly agree
that nothing in this Section 10.14 shall restrict the Purchasers from disclosing
the amount of the Notes in the ordinary course of its business in (x) filings
with or communications to investors required by the United States Securities and
Exchange Commission or applicable foreign counterpart, (y) earnings press
releases and (z) finance industry publications for the purpose of obtaining
league table credit or similar rankings.
 
Confidential information shall include only such information received from the
Borrower the proprietary nature of which is apparent, or identified as
confidential or proprietary at the time provided to a Purchaser by or on behalf
of the Borrower, but shall not include information that either: (i) is in the
public domain, or becomes part of the public domain after disclosure to a
Purchaser through no fault of such Purchaser, or (ii) is disclosed to a
Purchaser by a third party, provided such Purchaser does not have actual
knowledge that such third party is prohibited from disclosing such information.
 
Section 10.15       Publicity.  Notwithstanding any other provision contained
herein, the Purchasers shall have the right from time to time to issue press
releases or other public statements, in form and substance as shall be
determined by the Purchasers in such Purchaser’s sole discretion, with respect
to the transactions contemplated by this Agreement; provided that such releases
shall be subject to Borrower’s consent, such consent not to be unreasonably
withheld, conditioned or delayed.  Each Purchaser shall also have the right to
list the Borrower as a portfolio company of such Purchaser on the web site or
sites owned and maintained by such Purchaser and in any other marketing
materials as such Purchaser, in its sole discretion, shall determine.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 10.16       Disclosure Schedules.   The Disclosure Schedules are hereby
incorporated into this Agreement to the same extent as though fully set forth
herein (provided that in no event shall any information or disclosures in the
Disclosure Schedules be deemed or interpreted to broaden or otherwise amplify
the representations and warranties contained in this Agreement).  Information
contained in the Disclosure Schedules under any particular schedule or section
is deemed disclosed with respect to all other schedules or sections and any
representations, warranties or covenants of the Borrower where the applicability
of such information to such other schedules or sections or representations,
warranties or covenants is reasonably apparent.  Any matter disclosed in the
Disclosure Schedules shall not be deemed an admission or representation as to
the materiality of the item so disclosed or that such item did not arise in the
ordinary course of business, and matters disclosed in the Disclosure Schedules
are not necessarily limited to matters required by this Agreement to be
disclosed in the Disclosure Schedules.  Nothing in the Disclosure Schedules
constitutes an admission of any liability or obligation of the Borrower to any
third party or shall confer or give to any third party any remedy, claim,
liability, reimbursement, cause of action or other right.
 
 [Remainder of this page is intentionally left blank.]
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
BORROWER:
     
LAPOLLA INDUSTRIES, INC.
     
By: /s/  Michael T. Adams, EVP
 
Name: Michael T. Adams
 
Title: Executive Vice President
     
AGENT AND PURCHASER:
     
ENHANCED CAPITAL TEXAS FUND, LP
     
By:  ENHANCED CAPITAL TEXAS FUND GP, LLC
     
By: /s/  Barry Osherow
 
Name:  Barry Osherow
 
Title:
     
PURCHASER:
     
ENHANCED JOBS FOR TEXAS FUND, LLC
     
By: /s/  Barry Osherow
 
Name:  Barry Osherow
 
Title:



[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
AMORTIZATION SCHEDULE
 
October 31, 2012
  $ 53,333.33  
November 30, 2012
  $ 53,333.33  
December 31, 2012
  $ 53,333.33  
January 31, 2013
  $ 53,333.33  
February 28, 2013
  $ 53,333.33  
March 31, 2013
  $ 53,333.33  
April 30, 2013
  $ 53,333.33  
May 31, 2013
  $ 53,333.33  
June 30, 2013
  $ 53,333.33  
July 31, 2013
  $ 150,000.00  
August 31, 2013
  $ 150,000.00  
September 30, 2013
  $ 150,000.00  
October 31, 2013
  $ 150,000.00  
November 30, 2013
  $ 150,000.00  
December 31, 2013
  $ 150,000.00  
January 31, 2014
  $ 150,000.00  
February 28, 2014
  $ 150,000.00  
March 31, 2014
  $ 150,000.00  
April 30, 2014
  $ 150,000.00  
May 31, 2014
  $ 150,000.00  
June 30, 2014
 
Balance
 

 
 
-i-

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
INTEREST RATE
 
Time Period
Current Pay Interest
PIK Interest
Aggregate Interest
Closing Date to December 31, 2012
10.0% per annum
2.0% per annum
12.0% per annum
January 1, 2013 to March 31, 2013
10.75% per annum
2.0% per annum
12.75% per annum
April 1, 2013 to June 30, 2103
11.5% per annum
2.0% per annum
13.50% per annum
July 1, 2013 to September 30, 2013
12.25% per annum
2.0% per annum
14.25% per annum
October 1, 2013 to December 31, 2013
13.00% per annum
2.0% per annum
15.0% per annum
January 1, 2014 to March 31, 2014
13.75% per annum
2.0% per annum
15.75% per annum
April 1, 2014 to Maturity Date
14.50% per annum
2.0% per annum
16.50% per annum



 
-ii-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Promissory Note
 
See attached.
 
 
-iii-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Financial Covenant Compliance Certificate
 
See attached.
 
 
-iv-

--------------------------------------------------------------------------------

 